MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                          FILED
      regarded as precedent or cited before any                                 May 30 2018, 7:54 am
      court except for the purpose of establishing
                                                                                     CLERK
      the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                                    Court of Appeals
      estoppel, or the law of the case.                                               and Tax Court




      ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
      William W. Gooden                                       Adam J. Farrar
      Mount Vernon, Indiana                                   Van Haaften & Farrar
                                                              Mount Vernon, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      J.C.,                                                   May 30, 2018
      Appellant-Petitioner,                                   Court of Appeals Case No.
                                                              65A01-1712-DR-2978
              v.                                              Appeal from the Posey Circuit
                                                              Court
      E.C.,                                                   The Honorable Maurice
      Appellee-Respondent                                     O’Connor, Special Judge
                                                              Trial Court Cause No.
                                                              65C01-1503-DR-106



      Crone, Judge.


                                             Case Summary
[1]   J.C. (“Father”) appeals the denial of his petition to modify child support. He

      claims that his current child support obligation represents a deviation of more

      Court of Appeals of Indiana | Memorandum Decision 65A01-1712-DR-2978 | May 30, 2018                Page 1 of 11
      than twenty percent from the amount indicated by the Indiana Child Support

      Guidelines and that the trial court erred in failing to specify its reasons for such

      deviation. We agree with the trial court that Father’s motion is an

      impermissible collateral attack on the parties’ agreed summary dissolution

      decree and therefore affirm.


                                  Fact and Procedural History
[2]   Father and E.C. (“Mother”) were married in 2007 and had two children, S.C.

      and K.C. (collectively “the Children”). In 2012, they bought a home, which

      was solely in Father’s name and was secured by a mortgage. In March 2015,

      Father filed a petition to dissolve the marriage. The parties agreed to a

      summary dissolution decree, which they filed with the trial court. Father was

      represented by counsel and Mother was not. The parties waived final hearing,

      and on May 6, 2015, the trial court dissolved the marriage and signed the

      summary dissolution decree. The decree reads, in pertinent part,


              2. That the parties shall have joint legal custody of the minor
              children of the marriage with Mother being the primary physical
              custodial parent and with Father having parenting time with the
              minor children of the marriage seven (7) overnights during each
              fourteen (14) day interval.

              3. That as support for the minor children of the marriage Father
              shall pay the mortgage on the marital residence … as it comes
              due each month, that he shall deposit thirty-five dollars ($35.00)
              every two weeks in Mother’s savings account commencing with
              Father’s first pay period after the approval of this Summary
              Dissolution Decree and that Father shall continue paying for the
              life insurance policy on his life with Mother designated as the

      Court of Appeals of Indiana | Memorandum Decision 65A01-1712-DR-2978 | May 30, 2018   Page 2 of 11
              beneficiary.

              ….

              5. That Mother shall have possession and ownership of the
              marital residence … and that Father shall be responsible for
              paying the [$743 monthly] mortgage obligation on said marital
              residence as set out above.


      Appellant’s App. Vol. 2 at 14.


[3]   At the time of the summary dissolution, Father was making $1394 per week,

      and Mother was not employed. After the dissolution, Mother obtained

      employment with a weekly wage of $473. In the winter of 2016, Father’s

      employment was terminated, and he obtained new employment, making an

      average of $875 per week. Shortly thereafter, he ceased making the mortgage

      payments required by the summary dissolution decree. He also did not

      maintain life insurance as ordered.


[4]   In June 2016, Mother filed a verified motion for contempt, citing Father’s

      nonpayment of the mortgage for May and June 2016. In July 2016, Father filed

      a petition to modify child support, citing changes in his and Mother’s income,

      requesting that his weekly support obligation be reduced based on an alleged

      deviation of more than twenty percent from the support obligation outlined in

      the Child Support Guidelines. In January 2017, Mother filed a second verified

      motion for contempt, again citing Father’s nonpayment of the mortgage.

      Meanwhile, Mother covered all mortgage payments to ensure that a default

      would not occur.

      Court of Appeals of Indiana | Memorandum Decision 65A01-1712-DR-2978 | May 30, 2018   Page 3 of 11
[5]   In September 2017, the trial court conducted a hearing on all pending motions.

      During the hearing, Father introduced unsigned child support obligation

      worksheets and testimony requesting a reduction in his weekly support

      obligation to $20.51.1 Several weeks later, the court issued an order with

      findings of fact and conclusions thereon, denying Father’s motion for child

      support modification and finding Father in contempt. The trial court’s findings

      and conclusions read, in pertinent part,


               4. The current mortgage obligation is approximately $173.00 per
               week. Together with the $35.00 bi-weekly payment, the Father’s
               total monthly payment obligation is approximately $190.00. No
               Indiana Child Support Worksheet was included as a part of the
               Decree.

               ….

               13. The Father has not delivered a quitclaim deed or any other
               instrument of title for the marital residence as was required by the
               Order.

               14. The Father has not and does not maintain life insurance as
               agreed upon by the Decree.

               15. The Father willfully ceased making payments for the
               mortgage amount as required by the Decree for the past fifteen
               (15) months. There was a past period of nine (9) months when



      1
        In his brief, Father has included a new child support obligation worksheet calculating his modified
      obligation at $70.00 per week. Appellant’s Br. at 12. Neither the worksheet nor the $70.00 figure was
      introduced or even addressed in any way before the trial court. As such, it may not be considered. See Cox v.
      Anderson, 801 N.E.2d 775, 778 (Ind. Ct. App. 2004) (matters raised for first time on appeal and not presented
      in the trial court are waived).



      Court of Appeals of Indiana | Memorandum Decision 65A01-1712-DR-2978 | May 30, 2018              Page 4 of 11
        he ceased paying the amount of $35.00 for the Children’s
        support.
        ….

        19. The Father asks this Court to enter at a child support
        obligation of $20.51 per week for two children, to be retroactively
        imposed at the time of the filing of the Motion to Modify on July
        5, 2016. The Father further requests this Court enter an order
        absolving the Father of any obligation to maintain the life
        insurance policy previously agreed to and ordered, and to require
        the Mother satisfy the mortgage obligation at her own expense
        prior to his delivery to title to the homeplace. Effectively, the
        Father acknowledges that he is requesting an approximately
        ninety percent (90.0%) reduction in his obligation of payment for
        the support of the Children.

        ….


        1. The Father has made an insufficient showing of evidence to
        support this Court’s reduction of the existing order to $20.51 as it
        relates to child support for the Children. While the Father’s gross
        weekly income has reduced, and the Mother’s has increased from
        the time of the agreed decree, this Court cannot countenance a
        reduction of support of nearly 90.0%. It is in the best interests of
        the Children that the support remain at its current level.

        2. Revoking the Father’s obligations to pay the mortgage
        amount and forgiving his obligation to provide life insurance is a
        collateral attack on the property settlement agreement reached by
        the parties and approved by this Court on May 6, 2015, in the
        Decree. The Father has made no showing of fraud on the part of
        the Mother to allow this Court to modify their existing agreement
        as it relates to marital assets and liabilities.




Court of Appeals of Indiana | Memorandum Decision 65A01-1712-DR-2978 | May 30, 2018   Page 5 of 11
      Appellant’s App. Vol. 2 at 25-27, 29-30. The court ordered Father to deliver a

      quitclaim deed to Mother and record it at his own expense within seven days,

      and to pay the $11,987 support arrearage at a rate of $100 per week, in addition

      to meeting his obligations under the original summary dissolution decree.


[6]   Father now appeals. Additional facts will be provided as necessary.


                                     Discussion and Decision
[7]   Father contends that the trial court erred in denying his petition to modify child

      support. We review a trial court’s ruling on a child support modification

      petition for an abuse of discretion. Mertz v. Mertz, 971 N.E.2d 189, 192-93 (Ind.

      Ct. App. 2012), trans. denied. An abuse of discretion occurs when the trial

      court’s decision is clearly against the logic and effect of the facts and

      circumstances before it. Id. at 193. In conducting our review, we consider the

      evidence and reasonable inferences most favorable to the trial court’s judgment

      without reweighing evidence or reassessing witness credibility. Id. Where, as

      here, the trial court has issued findings of fact and conclusions thereon, we

      apply a two-tiered standard of review, determining first whether the evidence

      supports the findings and second whether the findings support the judgment.

      Sexton v. Sexton, 970 N.E.2d 707, 710 (Ind. Ct. App. 2012), trans. denied. We

      will not set aside a trial court’s findings unless they are clearly erroneous,

      meaning that our review of the record leaves us firmly convinced that a mistake

      has been made. Id. We do not defer to the trial court’s conclusions of law and

      will find clear error if the court has applied an incorrect legal standard. Id.


      Court of Appeals of Indiana | Memorandum Decision 65A01-1712-DR-2978 | May 30, 2018   Page 6 of 11
[8]   Father maintains that changes to his and Mother’s relative incomes render his

      current child support obligation noncompliant with Indiana’s Child Support

      Guidelines and that the trial court failed to state a factual basis for deviating

      from the Guidelines. See Ind. Code § 31-16-8-1(b)(2) (allowing trial court, after

      twelve months, to modify child support order where petitioner’s support

      obligation differs by more than twenty percent from Guideline amount); see also

      Child Support Guideline 3F (if court finds Guideline to be unjust or

      inappropriate, court shall state a factual basis for deviation and enter support

      amount deemed appropriate) and Heiligenstein v. Matney, 691 N.E.2d 1297, 1303

      (Ind. Ct. App. 1998) (applying factual basis requirement to cases involving

      modification petitions).


[9]   Father’s argument presupposes that his obligation to pay the mortgage is

      exclusively “child support” rather than part of the property settlement. He cites

      language from the summary dissolution decree indicating “[t]hat as support for

      the minor children of the marriage Father shall pay the mortgage on the marital

      residence.” Appellant’s App. Vol. 2 at 14. Later in the decree, the provisions

      divide the assets and liabilities. The divided assets include the house, two

      vehicles, and a savings account, with possession and ownership of the house

      going to Mother and the mortgage obligation going to Father. The trial court

      examined the evidence and decree as a whole and found that Father’s petition

      for support modification amounted to an impermissible collateral attack on the

      property settlement, which is subject to modification only on a showing of

      fraud. See Ind. Code § 31-15-7-9.1(a) (orders concerning property disposition


      Court of Appeals of Indiana | Memorandum Decision 65A01-1712-DR-2978 | May 30, 2018   Page 7 of 11
       may not be revoked or modified, except in case of fraud). In other words, the

       trial court found Father’s mortgage obligation to be part of the marital property

       division, thus rendering irrelevant the Guideline 3F’s requirement that the court

       designate which of the statutory reasons established its basis for deviating from

       the Child Support Guidelines.


[10]   We agree with the trial court’s conclusion that there was a property division

       component to the summary decree’s provisions concerning the home. Mother

       was awarded the asset, and Father was ordered to pay the debt. Other than a

       brief reference to the mortgage as support, the decree does not treat the

       mortgage as support. For example, it does not state a date upon which Father’s

       obligation to pay the mortgage would terminate, i.e., when no child is under

       age eighteen. Moreover, Father’s testimony during cross-examination

       undercuts his modification argument:


               [MOTHER’S COUNSEL]: Was a quit claim deed ever delivered
               to Mother?

               ….

               A. No.

               Q. Who currently has ownership of the property?

               A. Me.

               Q. Is there a reason why you haven’t changed that?

               A. I asked that she refinance the home and get it out of my name
               and into hers, uh, repeatedly and she hasn’t done it. We … if, if

       Court of Appeals of Indiana | Memorandum Decision 65A01-1712-DR-2978 | May 30, 2018   Page 8 of 11
               she had done this back in or prior to the first of the year we could
               have done a transfer of the mortgage directly from me to her, but
               in January she did a, uh, what was it the bank called it … it was
               basically a modification of the mortgage agreement which at the
               point … or at the time of the modification became effective it
               basically made the transfer a no go.

               Q. But, the summary Dissolution Decree says that you are going
               to pay the mortgage.

               A. As child support.

               Q. But, when you wanted her to refinance it and accept that debt
               in her own name.

               A. Now I do, yes. I am not sure what you are getting at.

               Q. So … so you want her to pay your child support?

               A. We are moving to modify the amount on the child support.


       Tr. Vol. 2 at 27-28.


[11]   The foregoing testimony underscores the importance of judicial oversight of

       summary dissolution decrees, to ensure a thorough and accurate designation of

       each party’s rights and responsibilities. Unquestionably, if the court had

       granted Father’s stated request to have Mother refinance and take over the

       mortgage, the balance of assets and liabilities would have been upset, which

       supports the court’s finding that the mortgage was essentially a component of

       the property division. See Dusenberry v. Dusenberry, 625 N.E.2d 458, 461 (Ind.

       Ct. App. 1993) (adjustment of one asset or liability may require adjustment of

       another to avoid inequity or may require reconsideration of entire division of
       Court of Appeals of Indiana | Memorandum Decision 65A01-1712-DR-2978 | May 30, 2018   Page 9 of 11
       marital estate). For this reason, a strong policy favors the finality of marital

       property divisions, one purpose of which is to eliminate vexatious litigation that

       often accompanies marital dissolutions. Id.


[12]   Father did not make a showing of fraud. In fact, the record before us is

       remarkably thin when it comes to documentary evidence supporting any

       change to the summary decree, even as to “support.” Essentially, the record

       includes a summary decree in which Mother (acting without counsel) and

       Father (in person and by counsel) agreed to dissolve the marriage and divide

       their rights and responsibilities pursuant to a contract. And by waiving any

       hearing before a court on the summary decree, the parties simply received the

       court’s signature, and it was done. This decree includes a division of assets

       such as the home, two vehicles, and a savings account but is devoid of any

       dollar figures or documentation verifying the valuation of any of those assets.

       This means that we have no evidence of the home’s market value, equity, or

       mortgage balance and payoff date. Moreover, as noted in the trial court’s

       findings, the parties did not include a child support obligation worksheet with

       the summary decree.


[13]   In sum, the trial court did not err in concluding that Father’s petition was

       unsupported by probative evidence and amounted to an impermissible

       collateral attack on the property settlement. Even if we were to ignore

       substance and find Father’s mortgage obligation to be “child support,” we note

       that his modification petition is itself deficient, as it appears not to have been

       accompanied by a child support obligation worksheet. Appellant’s App. Vol. 2

       Court of Appeals of Indiana | Memorandum Decision 65A01-1712-DR-2978 | May 30, 2018   Page 10 of 11
       at 18-20. See Beardsley v. Heazlitt, 654 N.E.2d 1178, 1181 (Ind. Ct. App. 1995)

       (where petitioner failed to submit completed, verified, and signed worksheet as

       required by the Guidelines, trial court did not err in denying modification).

       Also notable is Father’s arrearage of nearly $12,000, which is not subject to

       reduction in any case. Based on the foregoing, we conclude that the trial court

       acted within its discretion in denying Father’s petition to modify child support.

       Accordingly, we affirm.


[14]   Affirmed.


       Bailey, J., and Brown, J., concur




       Court of Appeals of Indiana | Memorandum Decision 65A01-1712-DR-2978 | May 30, 2018   Page 11 of 11